DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2020 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 14 July 2020.
The amendment filed 14 July 2020 does not place the application in condition for allowance.
Election/Restrictions and Status of Claims
Claim 7 was amended in the amendment filed 14 July 2020.
The Examiner notes that the Restriction Requirement set forth on 01 April 2019 is withdrawn as Group I (claims 1-3 and 5-6) were amended on 13 November 2019 to depend from the elected Group II (claim 7). Thus, claims 1-3 and 5-6 are rejoined and treated as a status identifier as “(Previously Presented)”.
Claims 1-3 and 5-20 are pending before the Office and currently examined.
Status of Rejections and Objections Pending Since the Office Action of 03 September 2020
The rejections under 35 USC 103(a) based upon the Alisauski and Takahashi references are overcome by Applicant’s amendment to claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 7, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reade et al. (US PG Publication 0 A1; hereinafter “Reade”).
Regarding claim 7, Reade teaches a power system (portable battery box in Figs. 1-4 and 7, where the apparatus is rotated 180° clockwise; abstract), comprising 
an enclosure (main body 9; paragraphs 0076-0077) having a first end and a second end opposite the first end (see first and second ends corresponding to half of device with wall 19 and half of device with wall 17, respectively, as shown in Figs. 1-2; paragraph 0076), with each of the first and second ends including an inwardly-extending portion (see access covers 52, 51, respectively, of lid 21 in conjunction with handles 70 in Figs. 4 and 7, which includes inwardly extending portions as claimed), and each inwardly-extending portion having an opening into an interior of the enclosure (apertures 71; paragraphs 0087-0088); 
an electrical connector positioned within the inwardly-extending portion of the second end, and positioned beneath the opening at the second end (DC battery posts 48 under 51 in 
at least one battery cell positioned in the interior of the enclosure and electrically coupled to the electrical connector (battery 14 in box 10; paragraphs 0076 and 0079-0080); and 
at least one fan (cooling fan 60; paragraph 0089) positioned in the interior of the enclosure along an airflow path between the opening at the first end and the opening at the second end (see Figs. 2-4 and paragraph 0089). 
The Examiner notes the limitations wherein “each of the first and second ends including an inwardly extending portion forming a handle region” is a recitation of intended use and/or functional language, i.e. the inwardly extending portions form a handle region. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the inwardly extending portions recited in instant claim 7. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as Reade teaches the inwardly extending portions noted above, and hence the noted inwardly extending portions are capable of being used as handles, absent a showing to the contrary, and additionally includes a handle (i.e. 70; paragraph 0088). 
Regarding claim 5, Reade teaches the at least one fan is one or three fans pictured along the airflow path (see one fan 60 in Figs. 2-4). 
Regarding claim 12, Reade further teaches the electrical connector is a first electrical connector (figs. 2-4), and wherein the power system further comprises a second electrical 
Regarding claim 13, Reade further teaches the electrical connector is positioned along the airflow path downstream of at least one of the openings (see e.g. 48 positioned parallel to the airflow path, i.e. “along”, broadly recited, as well as downstream as the connector 48 is recessed into the inwardly extending portion shown in Fig. 4).
Regarding claim 14, Reade further teaches the handle region at the first end is asymmetric relative to a plane bisecting the handle region and perpendicular to the first end (see Fig. 3 for the handle region 52/70 at the first end 19, which is asymmetric to a plane that extends down the center of 70 in the vertical direction of Fig. 3 as claimed).
Regarding claim 15, Reade teaches the system of claim 14, and further teaches a portion of the handle region at the first end, located on one side of the bisecting plane, has a different shape than a portion of the handle region at the second end, also located on the one side of the bisecting plane (see different shape of handle region on first end, i.e. 51/70 in Fig. 3 v. the shape of the handle region on the second end, i.e. 52/70 in Fig. 4. Thus the two have different shapes on the same side of the bisecting plane described above). 
Regarding claim 16, Reade further teaches the inwardly extending portion of the second end is formed at least in part by two flat intersecting planes (see multiple intersecting planes to form the inwardly extending portion of second end with 51/70 in Figs. 2-4).
Regarding claim 17, Reade further teaches an interface plane of the electrical connector is oriented at an acute angle relative to the second end (see angling in Fig. 4).

Regarding claim 19, Reade further teaches the enclosure includes a side extending between the first and second ends (see side with hinges extending between walls 17/19 in Figs. 2-4; paragraph 0012 and 0024), and wherein a cross-sectional area distribution of the inwardly-extending portion at the first end is different than a cross-sectional area distribution of the inwardly-extending portion at the second end when both inwardly-extending portions are intersected by a plane parallel to the side and swept toward or away from the side (see different cross sectional shapes of respective inwardly extending portions of the first end, i.e. section under 52/handle 70 in Fig. 3 and the second end, section under 51/handle 70 in Fig. 4, as claimed).
Regarding claim 20, Reade further teaches a cover (cover 51; paragraph 0083) positioned adjacent to the electrical connector (Fig. 4), and wherein the cover is movable between a first position to obstruct access to the electrical connector (see closed position of cover 51 in Fig. 2; paragraph 0083) and a second position to facilitate access to the electrical connector (see open position of cover 51 in Fig. 4 allowing access to connectors 48).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reade.
Regarding claim 8, Reade teaches the system of claim 7, the limitations of which are set forth above. The examiner notes that Reade teaches the handle region is rectangular (see 70, 51/52 in Figs. 2-4), but is silent to the handle region being wedge-shaped. However, the Examiner notes per MPEP 2144.04 IV. B., changes in shape are obvious and a matter of design choice absent evidence the claimed configuration is significant. As the instant specification is silent to unexpected results from the wedge shape, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Reade to have a wedge shape handle region, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey.
Claims 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reade as applied to claim 7 above, and further in view of Alisauski (US Patent 5,204,609; hereinafter “Alisauski”).
Regarding claim 6, Reade teaches the system of claim 7, the limitations of which are set forth above. However, Reade is silent to a heat sink in thermal communication with the at least one battery cell, and positioned along the airflow path.
Alisauski teaches battery power systems (abstract). Alisauski teaches a heat sink (container 26 with dry ice 30 in Fig. 5; Col. 3, lines 54-68) in thermal communication with the at least one battery cell, and positioned along the airflow path to accelerate the cooling of the battery (Figs. 5-7 and Col. 3, lines 54-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reade and include a heat sink of e.g. dry ice container, in thermal communication with the battery in the enclosure and along the airflow path of the fan to accelerate cooling of the battery, as taught above by Alisauski.
Regarding claim 9, Reade teaches the device of claim 7, but is silent to a screen positioned at least one of the openings.
Alisauski teaches battery power systems, and teaches a fan is included to cool the battery (Col. 3, lines 28-48). Alisauski teaches the fan includes a screen or mesh at the opening of the fan (see screen covering opening 21 for fan in Figs. 1 and 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reade and substitute the 
Regarding claim 10, Reade teaches the system of claim 7, but is silent to a cable assembly connected to the electrical connector. The Examiner notes that Reade teaches the connectors are for electrical connection to external elements (paragraph 0080), which are known to be connected via a connector cable. 
Furthermore, Alisauski teaches a battery system, and teaches a cable assembly connected to the electrical connector to discharge the battery and charge another element (see cables attached to the connectors 32 in Fig. 7; Col. 4, lines 1-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reade and include a cable connected to the electrical connector for use of the stored energy within the battery, as is known in the art and taught by Alisauski above.
.
Allowable Subject Matter
Claims 1-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See action dated 03 April 2020 for statement of reasons of indicating allowable subject matter for claims 1-3.
Response to Arguments
Applicant's arguments filed 14 July 2020 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Reade, as set forth above, teaches the features of claim 7.
Applicant’s arguments with respect to claims dependent from independent claim 7 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependence from the independent claim. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726